          Case 2:19-cv-07046-MWF-FFM Document 14 Filed 08/28/19 Page 1 of 5 Page ID #:36
Name and address:
                         Davida Brook
                    Susman Godfrey L.L.P.
   1900 Avenue of the Stars, 14th Floor, Los Angeles, CA 90067
            310-789-3100 (Tel); 310-789-3150 (Fax)
                 dbrook@susmangodfrey.com

                                               UNITED STATES DISTRICT COURT
                                              CENTRAL DISTRICT OF CALIFORNIA

                                                                              CASE NUMBER
Greg Blatt,
                                                          Plaintiff(s),                          2:19-cv-07046-MWF-FFMx

                  v.
                                                                                APPLICATION OF NON-RESIDENT ATTORNEY
Rosette Pambakian and Sean Rad,                                                       TO APPEAR IN A SPECIFIC CASE
                                                        Defendant(s),                        PRO HAC VICE
INSTRUCTIONS FOR APPLICANTS
(1) The attorney seeking to appear pro hac vice must complete Section I of this Application, personally sign, in ink, the certification in
    Section II, and have the designated Local Counsel sign in Section III. ELECTRONIC SIGNATURES ARE NOT ACCEPTED. Space to
    supplement responses is provided in Section IV. The applicant must also attach a Certificate of Good Standing (issued within the last 30
    days) from every state bar to which he or she is admitted; failure to do so will be grounds for denying the Application. Scan the
    completed Application with its original ink signature, together with any attachment(s), to a single Portable Document Format (PDF) file.
(2) Have the designated Local Counsel file the Application electronically using the Court's CM/ECF System ("Motions and Related Filings
    => Applications/Ex Parte Applications/Motions/Petitions/Requests => Appear Pro Hac Vice (G-64)"), attach a Proposed Order (using
    Form G-64 ORDER, available from the Court's website), and pay the required $400 fee online at the time of filing (using a credit card).
    The fee is required for each case in which the applicant files an Application. Failure to pay the fee at the time of filing will be grounds for
    denying the Application. Out-of-state federal government attorneys are not required to pay the $400 fee. (Certain attorneys for the
    United States are also exempt from the requirement of applying for pro hac vice status. See L.R. 83-2.1.4.) A copy of the G-64 ORDER in
    Word or WordPerfect format must be emailed to the generic chambers email address. L.R. 5-4.4.2.
SECTION I - INFORMATION
 %KDWLD9LQHHW
Applicant's Name (Last Name, First Name & Middle Initial)                                            check here if federal government attorney
Susman Godfrey L.L.P.
Firm/Agency Name
 /RXLVLDQD6WUHHW                                                                                  
 6XLWH                                                               Telephone Number                       Fax Number
Street Address
 +RXVWRQ7H[DV                                                                          YEKDWLD#VXVPDQJRGIUH\FRP
City, State, Zip Code                                                                                 E-mail Address

I have been retained to represent the following parties:
Greg Blatt                                                                ✖   Plaintiff(s)    Defendant(s)      Other:
                                                                              Plaintiff(s)    Defendant(s)      Other:
Name(s) of Party(ies) Represented

List all state and federal courts (including appellate courts) to which the applicant has been admitted, and provide the current status of his or
her membership. Use Section IV if more room is needed, or to provide additional information.

                       Name of Court                      Date of Admission             Active Member in Good Standing? (if not, please explain)
 State Bar of Texas      (SBN 00795976)                       8/15/1996                <HV

 86'&1RUWKHUQ'LVWULFWRI7H[DV                                              <HV

USDC Eastern District of Texas                                 04/2006                 <HV

 USDC Southern District of Texas                              12/13/1996               Yes
G-64 (11/18)                 APPLICATION OF NON-RESIDENT ATTORNEY TO APPEAR IN A SPECIFIC CASE PRO HAC VICE                              Page 1 of 3
           Case 2:19-cv-07046-MWF-FFM Document 14 Filed 08/28/19 Page 2 of 5 Page ID #:37


List all cases in which the applicant has applied to this Court for pro hac ?ice status in the previous three years (continue in Section IV           if
needed):
            Case      Number                                   Title of   Action                           Date of   Application       Granted / Denied?
 N/A




lf   any   pro hac vice applications submitted within the past three (3) years have been denied by the Court, please explain:




Has the applicant previously registered as a CM/ECF user in the Central District of California?                       f    Yes      8No
If   yes, was the applicant's CM/ECF User account associated              with the e-mail address provided above?     f,   Yes      fNo

                                                                                                          Previous E-mail I'Jsed (if applicable)

                                                                                                                                    to practice pro hac
 Attorneys must be registered for the Court's Case Management/Electronic Case Filing ('CM/ECF") System to be admitted    '[Jser'
 vice in ihis Court. Submissioi of thb Application will constitute your registration (or re-registration) as a CM/ECF
                                                                                                                                 If  the Court signs an

 order granting your Applicatiin, youiill ,nhu be issued a new cM/EcF login and           password,   or the existing account    you   identified above
 will be associated with your case.



                 SECTION      II - CERTIFICATION

                 I declare under penalty of perjury that:

                 (l)   All of the above information   is true and correct.
                 (2) I am not a resident of the State of California. I am not regularly employed in, or engaged in substantial        business,
                       professional, or other activities in the State of California'
                 (3) I am not currently suspended from and have never been disbarred from practice in any court'
                 i+i I u,,' familiar with the-Court's Local Civil and Criminal Rules, the Federal Rules of Civil and Criminal Procedure,
                       and the Federal Rules ofEvidence.
                 (5) I designate the attorney listed in Section III below, who is a member in good standing of the Bar of this Court and
                       mainiains an office in the Central District of California for the practice of law, as local counsel pursuant to Local
                       Rule 83-2.1.3.4.


                      Dated 8/19/19                                               Vineet Bhatia
                                                                                  Applicant's        ,\8W
                                                                                    U   l.o
                                                                                  Applicant's Signature




                                                                                                                                                   Page 2 of 3
 G-64      (l l/18)                 APPLICATION OF NON.RESIDENT ATTORNEY TO APPEAR IN A SPECIFIC CASE PRO HAC YICX
     Case 2:19-cv-07046-MWF-FFM Document 14 Filed 08/28/19 Page 3 of 5 Page ID #:38


 ECTION UI - DESIGNATION OF LOCAL COUNSEL
 Brook, Davida
 Designee's Name (Last Name, First Name & Middle Initial)
 Susman Godfre y L.L.P.
 Firm/Agency Name
 1900 Avenue of the Stars                                          (310) 789-3100                       (310) 789-3150
 14th Floor                                                        Telephone Number                     Fax Number
Street Address                                                     dbrook@susmangodfrey.com

 Los Angeles, CA                                                   E-mail Address
City, State, Zip Code                                              275370
                                                                   Designee's California State Bar Number

I hereby consent to the foregoing designation as local counsel, and declare under penalty of perjury that I maintain an office in the
Central District of California for the practice of law.
               Dated




                                                                  Designee's Signature
SECTION IV - SUPPLEMENT ANSWERS HERE (ATTACH ADDITIONAL PAG S IF NECES ARY)

  USDC Southern District of New York; Admitted 8/1/1991; In Good Standing

  USDC Eastern District of New York; Admitted 6/28/1991; In Good Standing

  USDC for the District of Columbia; Admitted 6/7/2010; In Good Standing

  US Court of Appeals, 9th Circuit; Admitted 4/10/1992; In Good Standing

  US Court of Appeals, 5th Circuit; Admitted 4/17/2002; In Good Standing

  US Court of Appeals, District of Columbia; Admitted 8/24/1993; In Good Standing

  New York State Bar (SBN 2419273); Admitted 6/26/1991; In Good Standing




G-64 (11/18)              APPLICATION OF NON-RESIDENT ATTORNEY TO APPEAR IN A SPECIFIC CASE PRO HAG VICE                       Page 3 of3
Case 2:19-cv-07046-MWF-FFM Document 14 Filed 08/28/19 Page 4 of 5 Page ID #:39




                      STATE BAR OF TEXAS



    Office of the Chief Disciplinary Counsel

   August 16,2019



    Re: Mr. Vineet Bhatia, State Bar Number 00795976


    To Whom It May Concern:

    This is to certi$r that Mr. Vineet Bhatia was licensed to practice law in Texas on August 15,1996,
    and is an active member in good standing with the State Bar of Texas. "Good standing" means that
    the attorney is current on payment of Bar dues; has met Minimum ContinuingLegal Education
    requirements; and is not preiently under either administrative or disciplinary suspension from the
    practice of law,


    This certification expires 30 days from the date, unless sooner revoked or rendered invalid by
    operation of rule or law.



    Sincerely,




    Seana   Willing
    Chief Disciplinary Counsel
    SWweb




        p.O. BOX 12487, CAPITOL STATION, AUSTIN, TEXAS 78711-2487,512.42'7.1350;FAX:512.427.4167
Case 2:19-cv-07046-MWF-FFM Document 14 Filed 08/28/19 Page 5 of 5 Page ID #:40




             Arpellste Biuixiun uf thp Suprctne @uurt
                     uf tt1e Stute uf D(eru @urh
                      Serunh iluiirtu[ Bppsrtment


  ll, Aprilunne Agustinu, 6.Ltrk uf the Appe[[utB 4iuixiun u t tlyt
  Supreme @uurt uf t[e Stste ut D{eru @urh, Serunh Sluhirisl Bepurtment,
  hu fterehg rertifg tftut            lilintet ffihutis        ruux hulg
  lirBn.aeb snil ubmitteil tu prudif,p n.fr sn   Atturnrg unh @nunxBLur-st-4sru
  in sll t[e ruurtx nt t[e $tute, srrurhiug tu tfie lurux uf tl;r StstB unh tfie
  ruurt   ruLvx snh urherx, un     tfie   eF   th   hug   uf tlunp 1ggl,
  lux hulg tuhBn unh suhxrrilreh tfie uutfi uf uffirB prrxriheh hg [uru, fiur
  lrBrn Bnrulleil in tfe &nLL ut Atturnpux unh ([uunxtLnrx-st-4sru un file in
  mg uffire, fiux iulg regixturtil ruitft t(t uhminixfrutiue uffire uf t[e
  ruurtx, snh srrurbing tu tftt returilx uf tltrix ruurt ix in guuh xtunhing ux
  sn Atturneg unh (luurrsBlnr-ut-4sru.


                                     lltt llilitnBrr l|ilftereuf, 3 hsue hpreuntu set
                                     mU huni uni sffixeh the EPUI ut ssib
                                     Appellute Eiuisiun un Augurt e[, Z[15.



                                                                             4-A

                                                      6.Lurk uf tlle @uurt
